                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

 WILLIAM LEE GRANT, II,                    )
                                           )
       Plaintiff,                          )
                                           )
 vs.                                       )   CIVIL ACTION NO. 19-227-CG-MU
                                           )
 GREGORY K. HARRIS, et al.,                )
                                           )
       Defendants.                         )

                                       ORDER

       After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and a de novo determination of those portions of the Report and

Recommendation to which objection is made, the Report and Recommendation of the

Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

of this Court. It is ORDERED that Plaintiff’s motion to proceed without prepayment

of fees is DENIED and the Complaint is hereby DISMISSED with prejudice for

failure to state a claim upon which relief can be granted.

       DONE and ORDERED this 28th day of October, 2019.

                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE
